   Case 3:19-cv-02087-B Document 58 Filed 09/25/19                    Page 1 of 3 PageID 809



                        IN THE UNITED STATES DISTRICT COURT

                        FOR THE NORTHERN DISTRICT OF TEXAS


 DIANE D. JONES and JAMES ARNOLD,                     Case No. 3:19-cv-02087-B
 individually and on behalf of themselves
 and all others similarly situated,                   JOINT MOTION TO EXCUSE PARTIES
                                                      FROM IN-PERSON MEET AND
                                                      CONFER REQUIREMENT FOR
                                                      STATUS REPORT


                          Plaintiffs,                 District Court Judge Jane J. Boyle

         v.

 REALPAGE, INC. d/b/a LEASINGDESK
 SCREENING,

                          Defendant.

        Defendant RealPage, Inc. d/b/a LeasingDesk Screening (“RealPage”) and Plaintiffs Diane

D. Jones and James Arnold (“Plaintiffs”), by and through their undersigned counsel (collectively,

the “Parties”), jointly move this Honorable Court to excuse the Parties from the in-person meet

and confer requirement as set forth in the Court’s Status Report Order (Dkt. No. 44). In support

of this joint motion, the Parties state as follows.

        1.      On September 4, 2019, this case was transferred to this Court from the Northern

District of Ohio. (Dkt. No. 41.)

        2.      Prior to the case being transferred, the case had been pending in the Northern

District of Ohio since March before Judge Gwin. Judge Gwin required that the Parties move the

case forward, while the motion to dismiss or to transfer was pending. Accordingly, the Parties

prepared a scheduling report, attended an in-person scheduling conference, and a scheduling order
   Case 3:19-cv-02087-B Document 58 Filed 09/25/19                 Page 2 of 3 PageID 810



was entered in that case. The Parties also engaged in significant discovery and Plaintiffs filed a

motion for class certification.

       3.      On September 11, 2019, following the transfer to Texas, the Court issued a Status

Report Order requiring the Parties to meet face-to-face to discuss the matters specified in FRCP

26(f) and as set forth in the Order. (Dkt. No. 44.) The Order further states that the Parties may

seek advance Court approval to eliminate such requirement. (Id.)

       4.      In this case, Counsel for the Parties previously met in person in connection with the

26(f) report and scheduling conference, while this action was pending in Ohio. Further, since the

case has been transferred to Texas, the Parties have been proactively discussing a proposed

schedule for this matter, along with other issues relevant to the Court’s Order. Accordingly, the

Parties respectfully request that the Court excuse them from the in-person conference requirement.

       WHEREFORE, for good cause shown and in light of the history of this matter, the Parties

hereby request that the Court excuse the Parties from the in-person meet and confer requirement

set forth in the Status Report Order.

Dated: September 25, 2019                    TROUTMAN SANDERS LLP

                                             By:     /s/ Ronald I. Raether
                                                     Ronald I. Raether (pro hac vice)
                                                     5 Park Plaza, Suite 1400
                                                     Irvine, California 92614
                                                     Tel: (949) 622-2700
                                                     Fax: (949) 622-2739
                                                     Ron.Raether@troutman.com

                                                     Attorneys for Defendant
                                                     RealPage Inc., d/b/a LeasingDesk Screening




                                               -2-
    Case 3:19-cv-02087-B Document 58 Filed 09/25/19    Page 3 of 3 PageID 811



Dated: September 25, 2019           FRANCIS & MAILMAN

                                    By:    /s/ John Soumilas
                                           John Soumilas (pro hac vice)
                                           1600 Market Street, Suite 2510
                                           Philadelphia, PA 19103
                                           Tel: (215) 735-8600
                                           Fax: (215) 940-8000
                                           jsoumilas@consumerlawfirm.com

                                           Attorneys for Plaintiffs
                                           Diane D. Jones and James Arnold




40221204
                                     -3-
